NO. 07-04-0017-CV

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                   PANEL D

                                        NOVEMBER 3, 2005
                                 ______________________________

                        DEVON ENERGY PRODUCTION, L.P., and
                  PENNZENERGY EXPLORATION and PRODUCTION, L.L.C.

                                                                    Appellants

                                                        v.

                             TERRY COUNTY APPRAISAL DISTRICT,

                                                            Appellee
                              _________________________________

                  FROM THE 121st DISTRICT COURT OF TERRY COUNTY;

                          NO. 15,762; HON. KELLY MOORE, PRESIDING
                              _______________________________

                                     MEMORANDUM OPINION
                                _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Devon Energy Production Company, L.P. and PennzEnergy Exploration and

Production, L.L.C. (collectively referred to as Devon) appeal from a judgment denying them

relief against the Terry County Appraisal District (Terry District).1 Devon sued Terry District

contending that the latter’s appraisal of the former’s working interest in an oil and gas

reservoir was excessive and that it included property outside county boundaries. Because


       1
           De von’s predec ess or-in-interes t was Pen nzEnerg y.
of these purported errors, the Terry District’s appraisals over the years were void or

otherwise unenforceable, Devon concluded. Trial was had, and judgment was entered

denying Devon relief. The two issues before us concern the valuation of minerals by Terry

District for ad valorem taxation and the trial court’s refusal to award Devon attorney’s fees.

We affirm the judgment of the trial court.

       This appeal is a companion to that assigned cause number 07-04-0005-CV.

Furthermore, we issued our opinion in cause number 07-04-0005-CV on even date. The

opinion, its discussion of the applicable law, and its application of that law control the

outcome here. Furthermore, because the record at bar disclosed that Terry District’s

appraisals comported with the authority and analysis discussed in our opinion in 07-04-

0005-CV, we overrule each issue raised by Devon.

       Accordingly, we affirm the judgment of the trial court.



                                                  Per Curiam




                                              2